723 N.W.2d 829 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry Young LANGFORD, Defendant-Appellant.
Docket No. 131130. COA No. 263967.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the motions to add issue and to amend are GRANTED. The application for leave to appeal the March 21, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet *830 the burden of establishing entitlement to relief under MCR 6.508(D).